FILED
                              NOT FOR PUBLICATION                           OCT 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



PRAPHAWADEE KONTONG,                              No. 08-73402

               Petitioner,                        Agency No. A095-723-150

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Praphawadee Kontong, a native and citizen of Thailand, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying her motion to remand

and dismissing her appeal from an immigration judge’s (“IJ”) order of removal.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
law, Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005), and for abuse

of discretion the denial of motions to remand, Malhi v. INS, 336 F.3d 989, 993 (9th

Cir. 2003). We deny in part and dismiss in part the petition for review.

      The BIA properly concluded that Kontong failed to establish she had been

prejudiced by former counsel’s representation because she did not explain how a

timely filed application for cancellation of removal may have affected the outcome

of her removal proceedings. See Maravilla Maravilla v. Ashcroft, 381 F.3d 855,

858-59 (9th Cir. 2004) (per curiam). Kontong did not provide any evidence of

exceptional and extremely unusual hardship to her lawful permanent resident

mother to show she could qualify for cancellation of removal. See 8 U.S.C.

§ 1229a(b)(1).

      The BIA did not abuse its discretion in denying Kontong’s motion to remand

for adjustment of status based on her marriage to a United States citizen where the

evidence submitted did not show a strong likelihood of a bona fide marriage. See

Malhi, 336 F.3d at 993-94.

      We lack jurisdiction to review Kontong’s contention that the IJ abused her

discretion by deeming Kontong’s application for cancellation of removal as

abandoned because Kontong failed to raise that issue before the BIA and thereby




                                          2                                   08-73402
failed to exhaust her administrative remedies. See Barron v. Ashcroft, 358 F.3d

674, 678 (9th Cir. 2004).

      Kontong’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                  08-73402